UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4348


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL FRANK DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:08-cr-00081-BR-1)


Submitted:   April 22, 2010                   Decided:    May 21, 2010


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Frank Davis appeals the 188-month sentence

imposed by the district court after Davis pled guilty to bank

robbery in violation of 18 U.S.C. § 2113(a) (2006).                            On appeal,

Davis argues that the district court committed procedural error

by failing to address his contention that his severe and long-

standing     drug    addiction       and          need   for       effective    treatment

required a sentence below the career offender guideline range.

Davis    also    argues    that   the      district          court    placed     too   much

emphasis on his criminal history when rendering the sentence.

We affirm.

            We    review    a   sentence           for   reasonableness,         using   an

abuse of discretion standard of review.                       Gall v. United States,

552 U.S. 38, 51 (2007).           The first step in this review requires

us to ensure that the district court committed no significant

procedural error.          United States v. Evans, 526 F.3d 155, 161

(4th    Cir.),   cert.     denied,      129       S.   Ct.   476     (2008).   Procedural

errors include “failing to consider the § 3553(a) factors” and

“failing to adequately explain the chosen sentence.”                           Gall, 552

U.S. at 51.         The district court must make an individualized

assessment based on the facts presented by applying the relevant

§ 3553(a) factors to the circumstances of the case.                        Id.

            While the district court need not “robotically tick

through     § 3553(a)’s         every      subsection,”             particularly       when

                                              2
imposing a within-guidelines sentence, United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006), the district judge “‘should

set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for

exercising    his    own   legal   decisionmaking    authority.’”     United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)).                   In cases

where, as here, the district court imposes a within-guidelines

sentence, the district court may “provide a less extensive . . .

explanation.”       United States v. Johnson, 587 F.3d 625, 639 (4th

Cir. 2009).     However, the explanation must still be sufficient

to allow for “meaningful appellate review” such that we need

“not guess at the district court’s rationale.”            Carter, 564 F.3d

at 329-30.

          We    recently     addressed     the   appropriate   standards   of

appellate review for the sort of procedural error that Davis

alleges here.       United States v. Lynn, 592 F.3d 572 (4th Cir.

2010).   In Lynn, we held that a procedural sentencing objection

raised for the first time on appeal is reviewed for plain error.

Id. at 575     On the other hand, when a party lodges a procedural

objection in the district court, we review the claim for abuse

of discretion.      Id.

          The manner in which a party may preserve a claim of

procedural error in the district court is governed by Fed. R.

                                       3
Crim. P. 51(b), which provides that “[a] party may preserve a

claim of error by informing the court — when the court ruling or

order is made or sought — of the action the party wishes the

court to take, or the party’s objection to the court’s action

and the grounds for that objection.”           “By drawing arguments from

§ 3553 for a sentence different than the one ultimately imposed,

an aggrieved party sufficiently alerts the district court of its

responsibility      to   render      an       individualized        explanation

addressing those arguments, and thus preserves it claim.”                 Lynn,

592 F.3d at 578.     A party may do this through either its written

papers or its in-court arguments prior to the district court’s

imposition of sentence.       See id. at 583-84.

            A review of the record lead us to conclude that Davis

preserved   his   objection    by   arguing    for   a   sentence    below    the

guideline   range   before    the   district     court    imposed    sentence.

Thus, we review the district court’s consideration of Davis’s

argument and the sufficiency of its explanation of the chosen

sentence for abuse of discretion.

            We conclude that the district court did not abuse its

discretion in sentencing Davis.           The court explained that it

imposed a sentence at the high end of the sentencing range in

light of Davis’s extensive criminal record and poor performance

on supervised release, and the need to protect the public.                   This

explanation satisfies the requirements of § 3553 and Gall.                    The

                                      4
district court’s denial of the Government’s motion for an upward

departure,     the   fact    it   ordered    a    reduced     fine,    and   its

recommendation that Davis receive substance abuse treatment at

FCI Butner, all measures requested by Davis, reflect the court’s

earnest consideration of his drug problems.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented    in    the     materials

before   the   court   and   argument     would   not   aid   the     decisional

process.

                                                                        AFFIRMED




                                      5